IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN THE INTEREST OF: K.T., A MINOR               : No. 177 WAL 2022
                                                :
                                                :
PETITION OF: K.T.                               : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court

IN THE INTEREST OF: K.T., A MINOR               : No. 178 WAL 2022
                                                :
                                                :
PETITION OF: ALLEGHENY COUNTY                   : Petition for Allowance of Appeal
CHILDREN, YOUTH AND FAMILIES                    : from the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 18th day of August, 2022, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      1. Whether this Court should grant review to ensure that trial courts across
         the Commonwealth are uniformly applying the correct standard for
         evaluating the bond between a child and parent when conducting a
         needs and welfare analysis under Section 2511(b) of the Adoption Act
         in an involuntary termination of parental rights case by:

         a. Clarifying that the trial court must evaluate whether the bond is
            necessary and beneficial to the child and not just whether any parent-
            child bond exists; and

         b. Clarifying that the trial court must evaluate whether severing that
            bond would cause the child to experience extreme emotional
            consequences and not just any adverse effect?


      2. Whether a divided three judge panel of the Superior Court, by ignoring
         this Court’s decisions in In re T.S.M., 71 A.3d 251 (Pa. 2013) and In re
         E.M., 680 A.2d 481 (Pa. 1993), erred in affirming the trial court’s denial
         of a petition for termination of parental rights when the almost 5-year-old
         child had been in care in a secure and stable kinship pre-adoptive foster
         home for almost four years, and it was undisputed that the mother was
         unlikely to ever be able to parent the child, that the mother was still court-
         ordered to have supervised visits due to concerns about the mother’s
         behavior, and that the court-appointed psychologist opined that the child
         needed permanence through adoption by her kinship foster parent with
         whom the child enjoyed a strong and secure bond?
      Additionally, the Application for Leave to File a Brief in Support of Joint Petition for

Allowance of appeal as Amici Curiae is GRANTED.




                        [177 WAL 2022 and 178 WAL 2022] - 2